Order entered September 16, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01276-CV

                               GOODMAN FACTORS, Appellant

                                                  V.

           TORRES FINAL CLEAN, INC. AND FONDA M. WILCOX, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-03811

                                              ORDER
        We GRANT appellant’s request to abate appeal for findings of fact and conclusions of law.

TEX. R. CIV. P. 296, 297; Panchal v. Panchal, 132 S.W.3d 465, 466-67 (Tex. App.—Eastland 2003,

no pet.). We ORDER the trial court to make findings of fact and conclusions of law regarding the

court’s ruling on Plaintiff Goodman Factors, Inc’s request for default judgment against Defendant

Torres Final Clean, Inc. for fraud and conversion and against Defendant Fonda M. Wilcox for

conspiracy to commit fraud and conversion, within thirty (30) days of the date of this order. The

findings of fact and conclusions of law shall be filed in a supplemental clerk’s record with this Court

within thirty-seven (37) days of the date of this order.
        If Appellant chooses to file a supplemental brief to address the findings of fact and

conclusions of law, Appellant’s supplemental brief will be due fourteen (14) days after the

supplemental clerk’s record is filed.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Judge Tobolowsky, Dallas District Clerk Felicia Pitre, and all counsel of record.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal will be

reinstated forty-five days from the date of this order or when the Court receives the findings of fact

and conclusions of law, whichever occurs sooner.



                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE